DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellingboe et al. (U.S. Patent Application Publication No. 2002/0085952) in view of Henniges et al. (U.S. Patent No. 5,645,540).
Regarding claim 1, Ellingboe discloses a device (Fig. 1, feat. 10; Paragraphs 0014, 0032, and 0087) for establishing venous inflow to a blood reservoir (Fig. 2A, feat. 106; Paragraphs 0109) of an extracorporeal blood circulation system  including a venous inflow line from a patient to the blood reservoir (Fig. 2A, feat. 104; Paragraph 0109) and an arterial inflow line extending from the blood reservoir to the patient (Fig. 3A, feat. 122; Paragraph 0150), the device comprising: a restricting unit (Figs. 6A-6E, feat. 46; Paragraph 0109) configured for gradually clamping the venous inflow line in order to restrict a venous inflow amount to the blood reservoir (Paragraphs 0032, 0033, and 0110); a vacuum unit (Fig. 11; Paragraph 0143) configured for applying a vacuum to the blood reservoir in order to increase the venous inflow amount to the blood reservoir (Paragraph 0143); a control device (Fig. 1, feat. 50; Paragraph 0183) that includes a single operating element having a plurality of operating positions (Fig. 1, feat. 52; Paragraph 0183; Paragraph 0219 – knob 52 may be turned to control a parameter. The various positions of the knob are the plurality of operating positions) and configured to be manipulated in a single manipulation by a user to establish a degree of closure of the venous inflow line (Paragraph 0033 , lines 18-32 – knob 52 is the single operating element; Paragraph 0129 – knob 52 may be turned to control the position of the venous line clamp, for example. Turning a knob is a single manipulation); wherein, at each operating position of the plurality of operating positions, the control device is configured to supply a restricting unit setting that corresponds to the operating position to the restricting unit for establishing the degree of closure of the venous inflow line to define an extent of a restriction of the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation, without the use of a blood level sensor and blood level signals 
Ellingboe does not disclose that the single operating element having a plurality of operating positions is configured to be manipulated in a single manipulation by a user to establish an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above or below a basic value established by gravitational conveyance, or that at each operating position of the plurality of operating positions, the control device is configured to supply a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation, without the use of a blood level sensor and blood level signals.
Henniges teaches a blood conservation system including a vacuum wound drainage apparatus (Abstract). Henniges teaches that the vacuum wound drainage apparatus comprises a reservoir for drainage (Fig. 1, feat. 12; Col. 3, lines 41-62) and a suction supply and control assembly (Figs. 1 and 2, feat. 30; Col. 4, lines 1-10). Henniges teaches that the suction supply and control assembly comprises a hand rotatable knob (Fig. 3, feat. 434; Col. 17, lines 39-57) that sets the maximum desired vacuum in the reservoir by controlling the operation of a vacuum pump (Col. 17, lines 39-57; Col. 21, line 50 – Col. 22, line 29).Therefore, Henniges teaches a single operating element having a plurality of operating positions configured to be manipulated in a single manipulation by a user to establish an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above or below a basic value established by gravitational conveyance and that at each operating position of the a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation, without the use of a blood level sensor and blood level signals.
Neither Ellingboe nor Henniges alone disclose or teach a single operating element having a plurality of operating positions and configured to be manipulated in a single manipulation by a user (i.e. a control knob) that both establishes a degree of closure of a venous inflow line and an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above, or below a basic value established by gravitational conveyance, or that at each operating position of the plurality of operating positions, the control device is configured to supply a different combination of a restricting unit setting that corresponds to the operating positon to the restricting unit for establishing the degree of closure of the venous inflow line to define an extent of a restriction of the venous inflow amount to the blood reservoir and a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the to the blood reservoir, without the use of a blood level sensor and blood level signals. As discussed above, Ellingboe discloses a venous line clamp for controlling the inflow of blood to a reservoir without the use of a blood level sensor and blood level signals and a control knob for controlling the degree of closure of the venous line clamp (Ellingboe: Paragraph 0033, lines 18-32). As discussed above, prima facie obvious to one of ordinary skill in the art to modify the device disclosed by Ellingboe so that the single operating element having a plurality of operating positions is configured to be manipulated in a single manipulation by a user to establish an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above or below a basic value established by gravitational conveyance and that at each operating position of the plurality of operating positions, the control device is configured to supply a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation, without the use of a blood level sensor and blood level signals. Please see MPEP 2143.I.A.
Regarding claim 2, Ellingboe in view of Henniges discloses the device according to claim 1. Ellingboe further discloses that the control device further comprises a display device (Fig. 1, feats. 54 and 55; Paragraphs 0032, 0033, 0218, and 0219) for visual display of a display value corresponding to the venous inflow amount (Paragraph 0032, lines 1-8, 25-30).
Regarding claim 3, Ellingboe in view of Henniges discloses the device according to claim 1. Ellingboe further discloses that the vacuum unit is connected to a vacuum source (Fig. 11, feat. 728; Paragraph 0143) via a line (Fig. 11, feat. 721; Paragraph 0143).
Regarding claim 4, Ellingboe in view of Henniges discloses the device according to claim 1.
As discussed above, Henniges teaches a blood conservation system including a vacuum wound drainage apparatus (Abstract). Henniges teaches that the vacuum wound drainage apparatus comprises a reservoir for drainage (Fig. 1, feat. 12; Col. 3, lines 41-62) and a suction supply and control assembly (Figs. 1 and 2, feat. 30; Col. 4, lines 1-10). Henniges teaches that the suction supply and control assembly comprises an integrated vacuum source (Fig. 3, feat. 103; Col. 7, lines 56-60). Because the vacuum source is integrated with the system, the system may travel with the patient while continuing to apply suction without requiring connection to an external power or vacuum source (Col. 21, lines 37-49; Col. 23, lines 27-42). Therefore, it would have prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the device disclosed by Ellingboe in view of Henniges so that the vacuum unit comprises an integrated vacuum source so that the device may travel with the patient while continuing to apply suction without requiring connection to an external power or vacuum source as taught by Henniges.
Regarding claim 5, Ellingboe in view of Henniges discloses the device of claim 1. Ellingboe further discloses a vacuum sensor for detecting a vacuum in the blood reservoir (Fig. 11, feat. 725; Paragraph 0143), the vacuum sensor connected to the control device for providing a first measuring signal (Paragraph 0143).
Regarding claim 6, Ellingboe in view of Henniges discloses the device of claim 1. Ellingboe further discloses an arterial inflow amount sensor for detecting an inflow amount conveyed in the arterial inflow line extending from the blood reservoir to the patient (Fig. 3A, feat. 14; Paragraphs 0097, 0156, and 0214), the arterial inflow amount sensor connected to the control device for providing a third measuring signal (Paragraph 0214).
Regarding claim 7, Ellingboe in view of Henniges discloses the device of claim 1. Ellingboe further discloses a blood pump, disposed along the arterial inflow line (Fig. 3A, feat. 31; Paragraphs 0139 and 0140), to which a third actuating signal corresponding to a delivery rate of the blood pump established by the user is supplied by the control device to the blood pump (Paragraphs 0212 and 0213), wherein the delivery rate controls a rate at which blood is pumped from the reservoir to the patient 
Regarding claim 8, Ellingboe in view of Henniges discloses the device of claim 1. Ellingboe further discloses that the single operating element is configured for specifying an amount of blood to be stored in the blood reservoir (Paragraphs 0218, 0219, and 0397).
Regarding claim 9, Ellingboe in view of Henniges discloses the device of claim 1. Ellingboe further discloses that the vacuum unit further comprises a safety device (Fig. 11, feats. 723, 724, and 727; Paragraph 0143) configured such that, upon actuation by the control device (Paragraph 0469) or upon failure of the control device, an application of a vacuum to the blood reservoir is interrupted which establishes atmospheric pressure in the blood reservoir (Paragraphs 0469).
Regarding claim 10, Ellingboe discloses a device (Fig. 1, feat. 10; Paragraphs 0014, 0032, and 0087) for establishing venous inflow to a blood reservoir (Fig. 2A, feat. 106; Paragraphs 0109) of an extracorporeal blood circulation system (Paragraphs 0014 and 0032) including a venous inflow line from a patient to the blood reservoir (Fig. 2A, feat. 104; Paragraph 0109) and an arterial inflow line extending from the blood reservoir to the patient (Fig. 3A, feat. 122; Paragraph 0150), the device comprising: a restricting unit (Figs. 6A-6E, feat. 46; Paragraph 0109) configured for gradually clamping the venous inflow line in order to restrict a venous inflow amount to the blood reservoir (Paragraphs 0032, 0033, and 0110); a vacuum unit (Fig. 11; Paragraph 0143) configured for applying a vacuum to the blood reservoir in order to increase the venous inflow amount to the blood reservoir (Paragraph 0143); a vacuum sensor for detecting a vacuum in the blood reservoir (Fig. 11, feat. 725; Paragraph 0143), the vacuum sensor connected to the control device for providing a first measuring signal (Paragraph 0143); a control device (Fig. 1, feat. 50; Paragraph 0183) that includes a single operating element having a plurality of operating positions (Fig. 1, feat. 52; Paragraph 0183; Paragraph 0219 – knob 52 may be turned to control a parameter. The various positions of the knob are the plurality of operating positions) and configured to be manipulated in a single manipulation by a user to establish a degree of closure of the venous inflow line (Paragraph 0033, lines 18-32 – knob 52 is the single operating element; Paragraph 0219 – knob 52 may be turned to control the position of the venous line clamp, for example. Turning a knob is a single manipulation); a level sensor for detecting a level of blood in the blood reservoir (Fig. 12, feat. 87; Paragraph 0144), the level sensor connected to the control device for providing a second measuring signal (Paragraph 0144); an arterial inflow amount sensor for detecting an inflow amount conveyed in the arterial inflow line extending from the blood reservoir to the patient (Fig. 3A, feat. 14; Paragraphs 0097, 0156, and 0214), the arterial inflow amount sensor connected to the control device for providing a third measuring signal (Paragraph 0214); wherein, at each operating position of the plurality of operating positions, the control device is configured to supply a restricting unit setting that corresponds to the operating position to the restricting unit for establishing the degree of closure of the venous inflow line to define an extent of a restriction of the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation 
Ellingboe does not disclose that the single operating element having a plurality of operating positions is configured to be manipulated in a single manipulation by a user to establish an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above or below a basic value established by gravitational conveyance, or that at each operating position of the plurality of operating positions, the control device is configured to supply a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation.
Henniges teaches a blood conservation system including a vacuum wound drainage apparatus (Abstract). Henniges teaches that the vacuum wound drainage apparatus comprises a reservoir for drainage (Fig. 1, feat. 12; Col. 3, lines 41-62) and a suction supply and control assembly (Figs. 1 and 2, feat. 30; Col. 4, lines 1-10). Henniges teaches that the suction supply and control assembly comprises a hand rotatable knob (Fig. 3, feat. 434; Col. 17, lines 39-57) that sets the maximum desired vacuum in the reservoir by controlling the operation of a vacuum pump (Col. 17, lines 39-57; Col. 21, line 50 – Col. 22, line 29).Therefore, Henniges teaches a single operating element having a plurality of operating positions configured to be manipulated in a single manipulation by a user to establish an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above or below a basic value established by gravitational conveyance and that at each operating position of the plurality of operating positions, a control device is configured to supply a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation.
Neither Ellingboe nor Henniges alone disclose or teach a single operating element having a plurality of operating positions and configured to be manipulated in a single manipulation by a user (i.e. a control knob) that both establishes a degree of closure of a venous inflow line and an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above, or below a basic value established by gravitational conveyance, or that at each operating position of the plurality of operating positions, the control device is configured to supply a different combination of a restricting unit setting that corresponds to the operating positon to the restricting unit for establishing the degree of closure of the venous inflow line to define an extent of a restriction of the venous inflow amount to the blood reservoir and a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the to the blood reservoir. As discussed above, Ellingboe discloses a venous line clamp for controlling the inflow of blood to a reservoir and a control knob for controlling the degree of closure of the venous line clamp (Ellingboe: Paragraph 0033, lines 18-32). As discussed above, Henniges teaches a vacuum pump for controlling the inflow of fluid to a reservoir and a control knob for controlling the amount of vacuum in the reservoir (Henniges: Col. 17, lines 39-57; Col. 21, line 50 – Col. 22, line 29). Therefore, the prior art include each claimed element, with the prima facie obvious to one of ordinary skill in the art to modify the device disclosed by Ellingboe so that the single operating element having a plurality of operating positions is configured to be manipulated in a single manipulation by a user to establish an amount of vacuum in the blood reservoir for venous inflow to the blood reservoir at, above or below a basic value established by gravitational conveyance and that at each operating position of the plurality of operating positions, the control device is configured to supply a vacuum unit setting that corresponds to the operating position to the vacuum unit for establishing the amount of vacuum in the blood reservoir to define an extent of the increase in the venous inflow amount to the blood reservoir based on the manipulation of the single operating element in the single manipulation. Please see MPEP 2143.I.A.
Regarding claim 11, Ellingboe in view of Henniges discloses the device according to claim 10. Ellingboe further discloses that the control device further comprises a display device (Fig. 1, feats. 54 and 55; Paragraphs 0032, 0033, 0218, and 0219) for visual display of a display value corresponding to the venous inflow amount (Paragraph 0032, lines 1-8, 25-30).
Regarding claim 12, Ellingboe in view of Henniges discloses the device according to claim 10. Ellingboe further discloses that the vacuum unit is connected to a vacuum source (Fig. 11, feat. 728; Paragraph 0143) via a line (Fig. 11, feat. 721; Paragraph 0143).
Regarding claim 13, Ellingboe in view of Henniges discloses the device according to claim 10.
As discussed above, Henniges teaches a blood conservation system including a vacuum wound drainage apparatus (Abstract). Henniges teaches that the vacuum wound drainage apparatus comprises a reservoir for drainage (Fig. 1, feat. 12; Col. 3, lines 41-62) and a suction supply and control assembly (Figs. 1 and 2, feat. 30; Col. 4, lines 1-10). Henniges teaches that the suction supply and control assembly comprises an integrated vacuum source (Fig. 3, feat. 103; Col. 7, lines 56-60). Because the vacuum source is integrated with the system, the system may travel with the patient while continuing to apply suction without requiring connection to an external power or vacuum source (Col. 21, lines 37-49; Col. 23, lines 27-42). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the device disclosed by Ellingboe in view of Henniges so that the vacuum unit comprises an integrated vacuum source
Regarding claim 14, Ellingboe in view of Henniges discloses the device of claim 10. Ellingboe further discloses a blood pump, disposed along the arterial inflow line (Fig. 3A, feat. 31; Paragraphs 0139 and 0140), to which a third actuating signal corresponding to a delivery rate of the blood pump established by the user is supplied by the control device to the blood pump (Paragraphs 0212 and 0213), wherein the delivery rate controls a rate at which blood is pumped from the reservoir to the patient (Paragraphs 0032, 0139, 0140, 0212, and 0213).
Regarding claim 15, Ellingboe in view of Henniges discloses the device of claim 10. Ellingboe further discloses that the single operating element is configured for specifying an amount of blood to be stored in the blood reservoir (Paragraphs 0218, 0219, and 0397).
Regarding claim 16, Ellingboe in view of Henniges discloses the device of claim 10. Ellingboe further discloses that the vacuum unit further comprises a safety device (Fig. 11, feats. 723, 724, and 727; Paragraph 0143) configured such that, upon actuation by the control device (Paragraph 0469) or upon failure of the control device, an application of a vacuum to the blood reservoir is interrupted which establishes atmospheric pressure in the blood reservoir (Paragraphs 0469).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Troutner et al. (U.S. Patent No. 4,464,164) discloses a flowrate control system for a blood flow system.
Sherman et al. (U.S. Patent Application Publication No. 2006/0122558) discloses a digitally controlled aspirator.
Cambron et al. (U.S. Patent No. 6,017,493) discloses a vacuum assisted venous drainage reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781